Citation Nr: 0009022	
Decision Date: 04/04/00    Archive Date: 04/11/00

DOCKET NO.  98-02 141A	)	DATE
	)
	)


THE ISSUE

Whether a May 1997 decision of the Board of Veterans' Appeals 
denying service connection for coronary artery disease should 
be revised or reversed on the grounds of clear and 
unmistakable error.


REPRESENTATION

Moving Party Represented by:  Virginia Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Christopher P. Kissel, Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in May 1997.


FINDINGS OF FACT

1.  In a May 1997 final decision, the Board denied service 
connection for coronary artery disease.

2.  The pleadings submitted by the moving party alleging 
clear and unmistakable error in the May 1997 Board decision 
do not clearly and specifically set forth why the result in 
the decision would have been manifestly different but for the 
alleged error.


CONCLUSION OF LAW

The Board's May 1997 decision was not clearly and 
unmistakably erroneous for failing to award service 
connection for coronary artery disease.  38 U.S.C.A. § 7111 
(West Supp. 1999); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

It should be noted that the above-cited regulatory authority 
was published with the specific intent to codify the current 
requirements for a viable claim of clear and unmistakable 
error that the United States Court of Appeals for Veterans 
Claims (the Court) has defined for claims of clear and 
unmistakable error in rating decisions.  See Russell v. 
Principi, 3 Vet. App. 310 (1992) (en banc); Damrel v. Brown, 
6 Vet. App. 242 (1994). Fugo v. Brown, 6 Vet. App. 40 (1993), 
en banc review denied, 6 Vet. App. 162 (1994); Luallen v. 
Brown, 8 Vet. App. 92 (1995); Caffrey v. Brown, 6 Vet. App. 
377 (1994); see also Crippen v. Brown, 9 Vet. App. 412 (1996) 
and Berger v. Brown, 10 Vet. App. 166 (1997).  On this point, 
it should be noted that Congress intended that VA adopt the 
Court's interpretation of the term "clear and unmistakable 
error."  The notice of proposed rulemaking, 63 Fed. Reg. 
27534, 27536 (1998), reflects that the sponsor of the bill 
that became the law specifically noted that the bill would 
"not alter the standard for evaluation of claims of [clear 
and unmistakable error]."  143 Cong. Rec. 1567, 1568 (daily 
ed. April 16, 1997) (remarks of Rep. Evans, sponsor of H.R. 
1090, in connection with House passage).  The Board may 
therefore rely on the well-established precedent of the Court 
on what exactly constitutes a valid claim of clear and 
unmistakable error, such as is set forth in Russell, Damrel, 
Fugo, all supra.

In pleadings prepared by the moving party in February 1998 it 
was asserted that clear and unmistakable error was committed 
by the Board in its decision of May 1997 denying service 
connection for coronary artery disease.  His pleadings 
reflect his belief that his claim was improperly denied 
because of missing medical records, specifically, inpatient 
records from the Kenner Army Hospital dated in 1972 which, if 
obtained, would show that he was treated for angina 
complaints within a year after service discharge.

The record reflects that the moving party served on active 
duty from April 1941 to October 1971 and that all of his 
service medical records for this lengthy period of service 
were obtained and associated with the record when the Board 
rendered its decision in May 1997.  These records were 
negative for any complaints, treatment or diagnosis of heart 
dysfunction or disease.  Regarding the post-service medical 
records from the Kenner Army Hospital, the record reflects 
that extensive and exhaustive efforts were undertaken by the 
agency of original jurisdiction to obtain these records from 
potential sources, including the Departments of the Army and 
Navy and the National Personnel Records Center, but to no 
avail.  Similar efforts were undertaken to find any medical 
records showing treatment at the Portsmouth Naval Hospital, 
but these efforts also proved futile.  The evidence before 
the Board in May 1997 did not reflect actual treatment and 
diagnosis for heart disease until October 1990.  VA 
outpatient medical records dated in 1983 considered by the 
Board in May 1997 indicated that the moving party then 
reported a history of chest pain complaints treated in 1972, 
but he was diagnosed with recurrent costochondritis on that 
occasion.  Additional evidence considered by the Board 
included lay statements from individuals who corroborated the 
moving party's claim that he was treated for angina 
complaints in 1972 at a military medical facility.

In its decision of May 1997, the Board denied entitlement to 
service connection for coronary artery disease on the basis 
that the claim was not well grounded.  The Board found no 
evidence, lay or medical, showing treatment or diagnosis of 
heart disease in service, and no competent medical evidence 
of record showing a nexus between the moving party's current 
heart condition and any disease or injury treated in service 
or within a year thereafter.

On the basis of the arguments advanced in the pleadings cited 
above, the Board concludes that its decision of May 1997 was 
not clearly and unmistakably erroneous.  As stated by the 
Court and adopted in the regulations governing motions 
alleging clear and unmistakable error in prior Board 
decisions, for such error to exist, the error must be 
"undebatable" and the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made."  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) 
(quoting Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992)); 38 C.F.R. §§ 20.1403(a) & (c), 20.1404(b) (1999).  
On this point, the Board must emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
clear and unmistakable.  See Fugo, supra, 6 Vet. App. at 43, 
44 ("[i]t must always be remembered that [clear and 
unmistakable error] is a very specific and rare kind of 
'error'" and, there is "presumption of validity to 
otherwise final decisions" and the "presumption is even 
stronger" when such cases are collaterally attacked on the 
basis of error) and Luallen v. Brown, 8 Vet. App. 92, 95 
(1995) (a disagreement with how the Board evaluated the facts 
is inadequate to raise the claim of clear and unmistakable 
error).

In this case, the Board finds that the moving party has 
failed to set forth persuasive reasons why the Board decision 
of May 1997 was clearly and unmistakably erroneous to the 
extent that, had the alleged errors not been committed, the 
outcome in the case would have been manifestly different.  
Fugo, 6 Vet. App. at 44.  The moving party's pleadings 
essentially reflect no more than disagreement as to how the 
facts were weighed or evaluated, which as stated above, does 
not amount to a valid claim of clear and unmistakable error.  
38 C.F.R. § 20.1403(d)(3) (1999).  Based on a careful read of 
his pleadings, the Board is unable to discern any "clearly 
and specifically set forth" allegations as to how the 
Board's decision contained any error that would compel the 
conclusion, to which reasonable minds could not differ, that 
the result in the decision would have been manifestly 
different but for the alleged error.  As detailed above, the 
Board denied the claim on the basis that it was not well 
grounded as there was no evidence of heart disease shown in 
service or within a year thereafter, and because there was no 
medical-nexus evidence showing a link between currently 
diagnosed heart disease and any disease or injury treated in 
service.  As the moving party and the individuals who 
submitted statements in support of his claim were not shown 
to be competent to provide such medical nexus evidence, the 
Board was correct in denying the claim as not well grounded.

Regarding the missing medical records from the Kenner Army 
and Portsmouth Naval facilities, the regulations governing 
motions for clear and unmistakable error in prior Board 
decisions specifically stipulate that examples of situations 
that are not error of this variety include alleged failure of 
VA to fulfill the duty to assist.  38 C.F.R. § 20.1403(d)(2) 
(1999).  A recent decision of the U. S. Court of Appeals for 
Federal Circuit imposed some limitations on this general 
rule, but in light of the facts that were before the Board in 
May 1997, where it was well documented that concerted efforts 
were undertaken to assist the moving party in obtaining 
missing medical records, the Board find no evidence of clear 
and unmistakable error on the grounds of a breach of the duty 
to assist.  Cf. Hayre v. West, 188 F.3d 1327 (Fed. Cir. 1999) 
(a single request for pertinent service medical records 
specifically requested by the claimant and not obtained by 
the agency of original jurisdiction does not fulfill the duty 
to assist).

Moreover, the caselaw of the Court and the regulations cited 
above are clear on the point that allegations of clear and 
unmistakable error must be supported by specific allegations 
of error in fact or law in the Board decision, and if it is 
not absolutely clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  A careful read of the allegations of 
error advanced by the moving party herein lack these pleading 
requirements.  Aside from his allegations of the error based 
on the missing medical records, discussed above, it appears 
that his allegations represent, at best, expressions of 
disagreement with how the Board weighed or evaluated the 
evidence in its decision of May 1997, which as stated above, 
is not the "very specific and rare" kind of error that 
constitutes clear and unmistakable error.  38 C.F.R. 
§ 20.1403(a) & (d)(3) (1999).

Accordingly, the Board concludes that the moving party has 
failed to set forth clearly and specifically a legal or 
factual basis to support a reason why the result in the May 
1997 Board decision would have been manifestly different but 
for the alleged errors.  38 C.F.R. §§ 20.1403(a), 20.1404(b) 
(1999).


ORDER

The motion alleging clear and unmistakable error in the 
Board's May 1997 decision is denied.



		
	A. BRYANT
Member, Board of Veterans' Appeals


 


